COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-13-00980-CR
Style:                             Reynaldo Espinoza
                                   v. The State of Texas
Date motion filed*:                March 13, 2014
Type of motion:                    Motion for extension of time to file the court reporter’s record
Party filing motion:               Appellant
Document to be filed:              Reporter’s record (Volume 4)

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                November 12, 2013
         Number of previous extensions granted:                    1        Current Due date: February 10, 2014
         Date Requested:                                   April 12, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: March 15, 2014
                             The Court will not grant additional motions to extend time absent extraordinary
                              circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Volumes 1, 2, 3, and 5 of the reporter’s record were filed on February 10, 2014. Volume 4 was filed with the
          Clerk of this Court on March 15, 2014.




Judge’s signature: /s/ Justice Jim Sharp
                                                            Acting for the Court

Panel consists of       ____________________________________________

Date: March 20, 2014




November 7, 2008 Revision